Citation Nr: 1113623	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of march fractures of the bilateral feet.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for hearing loss. 

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

6.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a cold weather injury of the right foot. 

7.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a cold weather injury of the left foot. 

8.  Entitlement to an effective date prior to June 30, 2009, for the grant of service connection for hearing loss.

9.  Entitlement to an effective date prior to June 30, 2009, for the grant of service connection for tinnitus.

10.  Entitlement to an effective date prior to November 4, 2009, for the grant of service connection for residuals of a cold weather injury of the right foot.

11.  Entitlement to an effective date prior to November 4, 2009, for the grant of service connection for residuals of a cold weather injury of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for hearing loss, assigning a 10 percent evaluation, and tinnitus, assigning a 10 percent evaluation, both effective June 30, 2009; denied service connection for a left hip condition and a right hip condition; declined to reopen the Veteran's claims of entitlement to service connection for bilateral knee disabilities with probable osteoarthritis, lumbosacral strain, residuals of a march fracture and/or pes planus of the right foot, and residuals of a march fracture and/or pes planus of the left foot; and deferred a decision on service connection for residuals of cold weather injuries to both feet.  In April 2010, the Veteran submitted a notice of disagreement (NOD) for the issues of a bilateral foot disability, a low back disability, and a bilateral hip disability.  He subsequently perfected his appeal in August 2010.

In an April 2010 rating decision, the RO granted service connection for residuals of a cold weather injury of the right foot, assigning a 20 percent evaluation, and residuals of a cold weather injury of the left foot, assigning a 20 percent evaluation, both effective November 4, 2009.  

In February 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At his February 2011 hearing, the Veteran indicated that he disagreed with the initial ratings and effective dates assigned for his service-connected hearing loss, tinnitus, and residuals of cold weather injuries of both feet.  Although his statement served as an NOD, no statement of the case has been issued for these matters.  Because the filing of an NOD initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To establish jurisdiction over the issues of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claims for service connection for residuals of march fractures of the bilateral feet and a low back disability.

The issues of entitlement to service connection for residuals of march fractures of the bilateral feet, a low back disability, and a bilateral hip disability, entitlement to an initial rating in excess of 10 percent for hearing loss, 10 percent for tinnitus, 20 percent for residuals of a cold weather injury of the right foot, and 20 percent for residuals of a cold weather injury of the left foot, and entitlement to an effective date prior to June 30, 2009 for the grant of service connection for hearing loss and tinnitus and prior to November 4, 2009 for the grant of service connection for residuals of cold weather injuries of the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for residuals of march fractures of the bilateral feet in October 1987 on the basis that the evidence of record did not show that the Veteran had any current residuals; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran filed a notice of disagreement, but did not perfect an appeal for this claim.

2.  Evidence submitted subsequent to the RO's October 1987 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of march fractures of the bilateral feet.

3.  The RO denied the Veteran's claim of entitlement to service connection for a low back disability in October 1987 on the basis that the evidence of record did not show that his low back disability was incurred or aggravated by service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran filed a notice of disagreement, but did not perfect an appeal for this claim.

4.  Evidence submitted subsequent to the RO's October 1987 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's October 1987 decision denying the Veteran's claim of entitlement to service connection for residuals of march fractures of the bilateral feet is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of march fractures of the bilateral feet has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The RO's October 1987 decision denying the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for residuals of march fractures of the bilateral feet and a low back disability, these applications are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to these applications to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to these claims.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for residuals of march fractures of the bilateral feet and a low back disability.  He filed his original claim of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability in March 1987.  A May 1987 rating decision denied the claims, finding essentially that the evidence did not show that the Veteran had any post-service residuals from his in-service march fracture or that his back disability was incurred in or aggravated by service.  The Veteran appealed this decision, but did not perfect his appeal.  In October 1987, the RO confirmed its May 1987 rating decision, finding that no new factual basis for the granting of service connection had been established.  At the time of these denials, statements and hearing testimony from the Veteran, service treatment records, a private physician letter, and a letter from the Veteran's private physician's wife and daughter were considered.  The October 1987 RO decision is the last final denial of this claim.

The new evidence submitted since the October 1987 denial consists of additional statements and hearing testimony from the Veteran and his wife and VA treatment records.

Significantly, the Veteran's VA treatment records indicate that he currently experiences residuals from his march fracture, including pain.  Additionally, the VA treatment records reflect that the Veteran's back pain may be related to old foot injuries.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  These treatment records were not a part of the record at the time of the October 1987 rating decision.  As such, this evidence qualifies as new.  Further, the evidence, indicating current bilateral foot symptoms and a possible link between the Veteran's bilateral foot disability and his low back complaints, relates to unestablished facts necessary to substantiate the claim.  Thus, the Board concludes that the Veteran's statements satisfy the low threshold requirement for new and material evidence.  As such, the claims are reopened.


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of march fractures of the bilateral feet, to this extent only, the appeal is granted.

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability, to this extent only, the appeal is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued a statement of the case addressing entitlement to increased initial ratings and earlier effective dates for hearing loss, tinnitus, and residuals of cold weather injuries of both feet.  Therefore, the issues of entitlement to an initial rating in excess of 10 percent for hearing loss, 10 percent for tinnitus, 20 percent for residuals of a cold weather injury of the right foot, and 20 percent for residuals of a cold weather injury of the left foot, and entitlement to an effective date prior to June 30, 2009 for the grants of service connection for hearing loss and tinnitus and prior to November 4, 2009 for the grants of service connection for residuals of cold weather injuries of the right and left feet must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

With regard to the Veteran's claims of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of these claims.

The Veteran claims that he currently has residuals of an in-service march fracture of both feet.  He also claims that he has a low back disability that has been symptomatic since service and is the result of his march fractures.  A review of the Veteran's service treatment records shows that he was treated in service for a fracture of the left second metatarsal.  Additionally, he later was seen for complaints of bilateral arch strain and back pains.  However, a review of the claims file reflects that no VA examination has been provided to determine a possible nexus between the Veteran's in-service foot and back complaints and any current bilateral foot or low back disability.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing post-service complaints of bilateral foot and low back pain, and in-service complaints of bilateral foot pain, a left second metatarsal fracture, and back pain, and the Veteran's report that his current bilateral foot and low back disabilities are related to his in-service complaints, the Board finds that an examination(s) and medical nexus opinion(s) are necessary in order to properly resolve the claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability must be remanded for a VA examination(s).

Additionally, the Veteran has claimed that he has a bilateral hip disability that is secondary to his residuals of march fractures of the bilateral feet and/or low back disability.  As noted above, the issues of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability have been remanded to the AMC for further development.  As a grant of service connection for either of these disabilities could impact the Veteran's claim for service connection for a bilateral hip disability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the AMC must further develop and readjudicate the Veteran's claims of entitlement to service connection for residuals of march fractures of the bilateral feet and a low back disability, and then readjudicate his claim for service connection for a bilateral hip disability.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to an initial rating in excess of 10 percent for hearing loss, 10 percent for tinnitus, 20 percent for residuals of a cold weather injury of the right foot, and 20 percent for residuals of a cold weather injury of the left foot, and entitlement to an effective date prior to June 30, 2009 for the grants of service connection for hearing loss and tinnitus and prior to November 4, 2009 for the grants of service connection for residuals of cold weather injuries of the right and left feet.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of these issues, the issues on appeal should then be returned to the Board for further appellate consideration.

2.  Copies of VA treatment records from the Muskogee VA Medical Center, covering the period from December 2010, to the present, should be obtained and added to the claims folder.

3.  The Veteran must be scheduled for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of any residuals of march fractures of the bilateral feet and any low back disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the March and April 1951 service treatment records regarding a left second metatarsal fracture and the May 1952 service treatment record regarding arch strain and back pains.  This must be noted in the examination report.

With regard to the Veteran's claimed residuals of march fractures of the bilateral feet, the examiner must state 

whether the Veteran has any current residuals of march fractures of the bilateral feet and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including his in-service bilateral foot complaints.  The examiner should distinguish any residuals of march fractures of the bilateral feet from any residuals of cold weather injuries to both feet.  

With regard to the Veteran's claimed low back disability, the examiner must state whether it is at least as likely as not that the Veteran's current low back disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including his in-service complaint of back pain, or by his service-connected cold weather injuries of both feet or the above-mentioned residuals of march fractures of the bilateral feet.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for residuals of march fractures of the bilateral feet  and a low back disability should be readjudicated.  Thereafter, and following any development deemed appropriate, to include a VA examination, his claim of entitlement to service connection for a bilateral hip disability should be adjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


